The contention that the amendment to the act, passed in 1947, accomplished the same thing accomplished by the amendment of 1943, and is meaningless unless construed as the plaintiff in error contends, is without merit because the act of 1947 gives credit for previous military *Page 312 
service to employees who might join the fund after the passage of that amendment, whereas the act of 1943 gave credit to employees for service in the armed forces served after they became members of the fund. I think that the judgment and opinion are correct for this additional reason.